DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amended claims filed 6/15/22. Claim 1 is canceled and claims 2, 3 and 5have been amended. Claims 2-18 are pending and claims 3 and 9 are independent.
EXAMINER’S AMENDMENT
3. Authorization for this examiner’s amendment was given in an interview with Mr. John Zimmer (704-338-5372) on 6/16/22.
The application has been amended as follows: Claim 2 is canceled and new claim 19 has been added.
Claim 19:
The method of claim 3, wherein the second activation region is created within the environment and the second photoluminescence signal is detected on the exterior surface before the first activation region has cooled below the switching threshold temperature.

Allowance and reasons for allowance
4. Claims 3 and 9 are allowed and the other claims are allowed by virtue of their dependence.
5. The following is an examiner’s statement of reasons for allowance: 
Claim 3:
A method of imaging comprising:
(fn) subsequently and sequentially exposing the environment to the ultrasound beam to
create n additional activation regions within the environment, the n additional activation regions having a temperature greater than or equal to the switching threshold temperature;

(gn) disposing the population of fluorophores within the n additional activation regions to
switch at least one fluorophore of the population from an off state to an on state;

(hn) sequentially exposing the environment to a beam of electromagnetic radiation an
additional n times, thereby sequentially exciting at least one fluorophore in the on state within the n additional activation regions; and

(in) sequentially detecting n additional photoluminescence signals emitted by the excited fluorophore within the n additional activation regions at n additional optical spots on the exterior surface of the environment, the n additional optical spots corresponding, respectively and sequentially, to the n additional activation regions within the environment,
wherein n is an integer between 1 and 1000, and
wherein each subsequent optical spot is optically resolvable spatially on the exterior
surface of the environment from the immediately preceding optical spot.

Claim 9:
A method of imaging comprising:
9. (Original) A method of imaging comprising:
(b) exposing the environment to a plurality of ultrasound beams simultaneously to create a plurality of first activation regions within the environment, the plurality of first activation regions having a temperature greater than or equal to the switching threshold temperature;

(e) detecting a plurality of first photoluminescence signals emitted by the plurality of
excited fluorophores at a plurality of first optical spots on the exterior surface of the
environment, the plurality of first optical spots corresponding to the plurality of first activation regions within the environment, wherein the plurality of first activation regions are formed simultaneously, and wherein the plurality of first optical spots are optically resolvable spatially from one another on the exterior surface of the environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
6. Yuan et al. (WO 2017/210520; hereafter Yuan; submitted with IDS of 4/16/21) discloses a method of imaging but fails to explicitly disclose sequentially exposing the environment to the ultrasound beam to create n additional activation regions within the environment, the n additional activation regions having a temperature greater than or equal to the switching threshold temperature and sequentially detecting them as in the instant invention.
In the instant invention, the imaging speed is increased and the low photon collection efficiency is improved.
Other relevant art: Yuan et al (US 10267786) and (US 103779109).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MEENAKSHI S SAHU/Examiner, Art Unit 2884